Citation Nr: 1635200	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-26 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral defective hearing. 
 
2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel

INTRODUCTION

The Veteran had active service from August 1961 to July 1964. 

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a September 2011 decision by the RO which denied the benefits sought on appeal.  The Veteran filed a notice of disagreement (NOD) in March 2012.  A statement of the case (SOC) was provided in July 2013.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in September 2013.  

A videoconference hearing before the undersigned was held in September 2014.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

This appeal was previously before the Board in May 2015, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The probative medical evidence of record does not show that the Veteran's bilateral hearing loss is the result of any event, injury, or disease in military service, to include exposure to military noise.

2.  The probative medical evidence of record does not show that the Veteran's tinnitus is the result of any event, injury, or disease in military service, to include exposure to military noise.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and medical or lay evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  This notice must be provided prior to the initial adjudication of a claim by the RO.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, the July 2013 SOC and a corrective letter dated in July 2015 advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The notice letter also provided notice of the evidence and information necessary to establish a disability rating and effective date in accordance with the court's ruling in Dingess.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining the relevant records pertinent to the matter herein decided.  The pertinent evidence associated with the claims consists of the service treatment records, private treatment records, VA treatment records, reports of private and VA examinations, and the Veteran's statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist the Veteran in obtaining the relevant records.

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Moreover, the Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2014 hearing, the Veterans Law Judge noted the issues on appeal and information was obtained regarding the Veteran's contentions.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims. The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in May 2015 so that additional medical evidence could be obtained, to include nexus opinions.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

A review of the claims file also shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  While the Informal Hearing Presentation expressed disagreement with the July 2015 VA examination findings, the Board finds that the opinion provided is adequate because it was rendered by an expert in audiology and the rational is based on sound medical principles.  

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Service connection may be established for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, such as sensorineural hearing loss (i.e., organic disease of the nervous system), may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that as an alternative to the nexus requirement, service connection for a chronic disease listed under 3.309(a) may be established through a showing of continuity of symptomatology since service).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus that is the result of military service.  

A review of the Veteran's service treatment records has been conducted.  There
was no evidence of complaint, treatment, or diagnosis of bilateral hearing loss.  On entrance, pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        20
        5
        5
        0
        5
LEFT
        10
        5
        5
        0
        0

In the Veteran's exit physical audiogram, pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        0
        0
        0
        5
        0
LEFT
        0
        5
        0
        0
        0

The Board notes that these audiograms do not reveal evidence of hearing loss for VA purposes.  38 C.F.R. § 3.385.

A review of the Veteran's outpatient treatment records shows that the Veteran has been seen for complaints of a history of bilateral hearing loss and tinnitus throughout the appeals period, dating back to 2011.  However, a further review of the Veteran's post-service outpatient treatment records does not reveal any audiometric values that are sufficient for rating purposes.

The Veteran was provided with a VA examination in July 2011 for his hearing loss and tinnitus claims.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        35
        50
        45
        50
       50
LEFT
        40
        50
        45
        40
       40

Speech testing revealed a score in accordance of the Maryland CNC of 94 percent bilaterally.  The Veteran was provided with a diagnosis of bilateral hearing loss and tinnitus.

The VA examiner opined that it is less likely than not that bilateral hearing loss and tinnitus is due to military noise exposure.  In support, the VA examiner provided that the Veteran had no hearing loss at enlistment or separation.

Outside records were located from Dr. R. M., M.D. including 3 letters
in regards to the Veteran (dated March 12, 2012, September 11, 2014, and October 17, 2014).  In the March 12, 2012 letter, it was indicated that the Veteran had been treated for hearing loss and tinnitus since 2011 and that these were generally related to the Veteran's in-service noise exposure.  In the letter on September 11, 2014, Dr. M. asserted that while the Veteran does not have documented hearing loss or tinnitus in his years of service, "...hearing loss can develop over time after noise exposure."  In the letter on October 17, 2014, Dr. M. stated that the Veteran's tinnitus "...has been present for many years that he relates, started after military service."  He goes on to state in this letter that the Veteran's hearing loss and tinnitus are more likely than not related to military noise exposure.  The letters did not provide any further rationale for why the Veteran's hearing loss was delayed onset or if there is any support in accepted medical literature and authority for such.

The Veteran was provided with an additional VA examination in July 2015. 
The VA examiner opined that it is less likely than not that hearing loss is due to military noise exposure.  The examiner provided that there was no significant threshold shift in hearing during service and there is no evidence either from the record or from scientific literature that would link the delayed onset of hearing loss to noise exposure during military service.

The examiner also reported that per the Institute of Medicine (IOM) (2006) "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure...[however] based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."

Additionally, the examiner explained that the opinion provided by Dr. M. was an unsolicited medical opinion and that Dr. M. did not have access to the Veteran's service medical records to assist in providing a medical opinion.  Dr. M. stated that hearing loss can develop over time; however, Dr. M. did not cite any medical research to back this claim.  Therefore, the examiner concurs with the position statement outlined in the 2006 IOM report:  "Based on the current knowledge of human cochlear physiology, there is not a sufficient scientific basis for the existence of delayed-onset hearing loss in humans.  IOM did not rule out that delayed onset hearing loss might exist; however, the requisite longitudinal animal and human studies have not been performed.  Also, based on current knowledge of acoustic trauma, the development of noise-induced hearing loss is instantaneous or rapid in its onset.  For these reasons, the IOM panel concluded that there is no reasonable basis for delayed-onset hearing loss in humans at this time."  The IOM (2006) "Noise and Military Service: Implications for Hearing Loss and Tinnitus" states: "There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure. Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  The examiner also discussed a 2009 study by Kujawa in support of his opinion, and he also specifically addressed a 1983 article submitted by the Veteran. 

Analysis

Because the Veteran's bilateral hearing loss and tinnitus are alleged to stem from the same etiology, a common discussion of these issues shall follow.

As the evidence shows that there is a current disability, based upon the Veteran's diagnosis of bilateral hearing loss and tinnitus in the VA examinations, and an in-service incurrence, via presumed exposure to noise via his MOS as a field artillery crewman working amongst loud equipment and artillery fire, the issue thus turns upon whether there is probative evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

In this regard, as discussed above, the Veteran's service treatment records are silent for any discussion of the symptoms or diagnosis of hearing loss and tinnitus, to include no indication of any significant hearing threshold shifts.  Importantly, the first medical evidence of any kind referring to any problem with hearing loss and tinnitus in the claims file was in 2011, nearly 47 years after his last discharge from military service.  Although the Board notes that the Veteran has provided statements that he did experience hearing loss in service, this still does not address the absence of such records in military service.  The Board finds the silence regarding any such problems in the service treatment records to be compelling.  The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. at 440.  

Here, it appears that the Veteran's service treatment records are in fact complete, as there are copies of entrance and exit examinations, immunizations, dental records, and treatment records, including complaints of musculoskeletal injuries to the right shoulder, testicular pain, and hemorrhoids.  In that regard, a reasonable inference can be made that had the Veteran actually experienced hearing problems and ringing in the ears in service, he more likely would have brought it to the attention of medical professionals as he tended to do in the cases of his other complaints.  

Therefore, under the standards established by 38 C.F.R. § 3.385, there is no credible indication of a bilateral hearing loss or tinnitus "disability" during service or at separation.  Rather, the evidence, as described by the 2015 VA examiner, shows the Veteran with normal hearing during service, with no indication of any threshold shift that would be indicative of hearing loss due to acoustic trauma.

In sum, the evidence does not establish an in-service significant hearing threshold shift which would be ordinarily expected had the Veteran developed bilateral hearing loss and tinnitus due to acoustic trauma in the military service.  Additionally, despite the Veteran's contention that he experienced hearing loss and tinnitus during military service as well as Dr. M.'s opinion that the Veteran's hearing loss and tinnitus were related to in-service noise exposure, the most probative evidence of record is provided via the 2015 VA examination opinion.  In this regard, the VA examiner essentially indicated that hearing damage occurs close in proximity to the time of the acoustic trauma, and as such, it is more likely that the Veteran developed his current condition later.  Thus, the VA examiner did not find that the in-service noise exposure damaged the Veteran's hearing, but rather found that any hearing loss experienced over the years and currently were due to post-service events.  

On the other hand, Dr. M. merely presented a positive nexus opinion without any substantial rationale or authoritative support.  Rather, it appears that he merely provided the opinion based upon the Veteran's subjective history only.  This is in stark contrast to the 2015 VA examination opinion which, upon a thorough review of the Veteran's treatment records, supported his ultimate conclusions with a detailed rationale, which include citations to the relevant medical authority and findings specific to the Veteran's claim.

The Board finds the 2015 VA opinion more persuasive because of the VA examiner's expertise in evaluating hearing disorders and because the opinion is based on sound medical principles.  In so finding, the Board finds the Veteran's assertion and Dr. M.'s opinion that he developed bilateral hearing loss and tinnitus that were the result of in-service acoustic trauma during service not persuasive.  Additionally, the VA examiner's findings were not solely based upon a finding of normal hearing at separation, as he considered the whole time line of the Veteran's disabilities and their requisite manifestations under the established medical authority.  See Woodruff v. Shinseki, No. 09-4378, 2011 WL 1807431, at *2 (Vet. App. May 11, 2011) (unpublished single-judge disposition) ("[The veteran] misunderstands the scope of Hensley 's holding.  Hensley  does not purport to limit medical opinions, but only restricts the Board from denying service connection based solely upon a finding of normal hearing at separation. . . . [The veteran] cites no case law that precludes a medical professional from considering the fact that a veteran left service with normal hearing when assessing whether a later diagnosed hearing loss is related to service . . ."). 

In regard to the issue of continuity of symptomology, as the Veteran's conditions are contemplated by 38 C.F.R. § 3.309 and would be subject to consideration in accordance with Walker, 708 F.3d at 1331, in light of the above VA opinion, which the Board finds most probative, there is no credible evidence of continuity of symptomatology. 

The only other evidence in the claims file supporting the existence of bilateral hearing loss and tinnitus that has been caused or aggravated by military service is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).   However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or audiology more particularly, and that he is merely speculating as to whether he has bilateral hearing loss and tinnitus that is related to his military service.  In this regard, he is not competent to diagnose hearing loss, as such diagnosis requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The Veteran may be able to describe loss of hearing and ringing in the ears, but the Board finds the VA opinion that any hearing loss the Veteran currently experiences is due to post-service events more probative.  The Veteran's statements are outweighed by the medical evidence of record, specifically the 2015 VA examination.  Also, the July 2011 VA examiner found no nexus between the Veteran's tinnitus and his service. 

Accordingly, service connection is not warranted for bilateral hearing loss or tinnitus.  In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53. 


ORDER

Entitlement to service connection for bilateral defective hearing is denied.
 
Entitlement to service connection for tinnitus is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


